DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15, 17-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the art of record fails to teach the newly-ammended limitations. More speicifically, although the combination of Cappiello in US Patent № 10,095,759, hereinafter called Cappiello, in combination with Brunner in US Patent Application Publication № 2017/0249434, hereinafter called Brunner, Louie et al. in US Patent Application Publication № 2015/0142727, hereinafter called Louie, and Jacob et al. in US Patent № 10,102,258, hereinafter called Jacob, teach many of the limitations recited in claim 1, they fail to expressly teach the newly-amended limitations which recite to “determine a processing capability of the data analytics application and an incoming rate of data from the data storage; based on the processing capability of the data analytics application and the incoming rate of data from the data storage, switch a processing of the information from batch processing to stream processing”. These limitations, taken along with the other limitations in the claim as a whole, are not evident in the prior art of record.
Regarding independent claims 9 and 17, they are substantially similar to claim 1 and are therefore allowable under similar reasoning. Further,  the dependent claims 2-7, 10-15, 18, 19, and 21-23 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167